Citation Nr: 9901135	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  92-54 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1971.

The instant appeal arose from a June 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio, which denied an application to reopen a 
claim for service connection for PTSD and also denied a claim 
for service connection for residuals of a head injury.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in July 1992 for further development.  In a June 1994 Board 
decision, the application to reopen the claim for service 
connection for PTSD was granted, and the PTSD claim and the 
head injury claim were again remanded for further 
development.


FINDINGS OF FACT

1.   The appellant served on active duty from May 1969 to May 
1971.  He served in the waters offshore of Vietnam, and the 
commendations noted on his separation documents were the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
National Defense Service Medal.  His major occupational 
specialty (MOS) during his period of active duty involved 
water transportation.

2.  The veterans service medical records revealed one 
assessment of anxiety reaction and indicated he was tense, 
otherwise they are silent as to any complaints, treatment or 
diagnosis of a psychiatric disorder.

3.  There is no medical evidence of any psychiatric 
complaint, treatment, or diagnosis within one year of 
separation from service.

4.  The most recent VA psychiatric examination diagnosed 
bipolar II disorder in partial remission and a personality 
disorder.

5.  There is no objective medical evidence of record which 
links an acquired psychiatric disorder other than PTSD to the 
veterans period of service.

6.  The evidence of record does not establish that the 
appellant engaged in combat with the enemy during his period 
of active duty.

7.  There is no evidence, including the available service 
records, which corroborates the veterans reported stressor 
incidents.

8.  Post-service medical records of medical treatment show 
diagnoses of bipolar disorder, major depressive disorder, 
generalized anxiety disorder, dysthymic disorder, personality 
disorder, and PTSD.

9.  There is no clear, current diagnosis of PTSD.

10.  Records from the U.S.S. Mount Katmai show that in March 
1971 the veteran sustained a ¾ inch laceration to the left 
earlobe, which was sutured, and trauma to the left mastoid 
area, and he was ordered to sick bay for observation.

11.  VA examinations in January 1993 and March 1997 found no 
residuals of a head injury, and during those examinations the 
veteran reported no complaints referable to residuals of a 
head injury.

12.  There is no pertinent medical evidence of record which 
relates any current disability to the veterans period of 
service, including the March 1971 incident.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder other than PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).

3.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).  

For certain chronic diseases, including psychoses, the law 
provides a presumption of service connection if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  

Factual Background for Psychiatric Claim

The appellant contends, in substance, that he has an acquired 
psychiatric disorder, including PTSD, which began in service; 
therefore, he believes service connection is warranted for a 
psychiatric disorder, including PTSD.

The veterans service separation record indicated that his 
last duty assignment and major command was aboard the U.S.S. 
Mount Katmai.  The Board has also reviewed the annual command 
histories of the U.S.S. Mount Katmai during the veterans 
period of active duty provided by the Naval Historical 
Center.  The mission of the U.S.S. Mount Katmai was to 
deliver ammunition to the fleet at sea.  The command history 
for the U.S.S. Mount Katmai in early 1970 indicated that the 
ship rearmed units of the seventh fleet off the coast of 
Vietnam.

Service in Vietnam includes service in the waters offshore.  
38 C.F.R. § 3.313(a) (1998).  Based on the military records 
and the fact that the veteran was awarded commendations like 
the Vietnam Campaign Medal, the Board finds that he did serve 
in the Republic of Vietnam.  He was assigned a military 
occupation specialty involving water transportation.  There 
is no indication that he received any awards or decorations 
for combat service.

A review of the veterans service medical records reveals 
that on September 21, 1970, the veteran reported that he had 
a gagging feeling when he was nervous.  Physical examination 
revealed a longer than normal epiglottis and swollen tonsils 
with pustules.  The impression was tonsillitis.  On September 
23, two days later, a medical record noted that the pharynx 
was within normal limits and the tonsils were slightly 
enlarged but not grossly infected.  The diagnosis was anxiety 
reaction, and the veteran was prescribed Valium.  That record 
referred to a consultation report dated October 1, 1970, 
which noted that the veteran was examined on September 23 and 
was found to be tense and to have difficulty swallowing 
secondary to tension.  When told that nothing was organically 
wrong, the physician described the veteran as relieved.

A December 1970 treatment record noted that the veteran had 
an elongated urea and that he complained of gagging and 
nausea secondary to the urea.  The veterans May 1971 
separation examination noted that clinical psychiatric 
evaluation was normal.

The first post-service medical evidence consists of VA 
treatment records dated in 1986, over 15 years after the 
veteran separated from service.  VA and private treatment 
records from 1986 to 1993 show that the veteran reported 
feelings of depression and trouble sleeping.  He was assessed 
with questionable depression and questionable anxiety in a 
December 1986 VA treatment record.  A psychological 
evaluation that same month revealed no gross psychopathology.  
Outpatient treatment records in July 1987 diagnosed rule out 
depression and rule out PTSD.

A December 1988 psychological evaluation prepared for the SSA 
diagnosed the veteran with generalized anxiety disorder and 
dysthymic disorder.  In February 1989 the veteran was 
assessed at the Center for Stress Recovery at the Cleveland, 
Ohio, VA Medical Center (MC).  The admissions committee 
diagnosed him with generalized anxiety disorder but not PTSD.  
The veteran was hospitalized at the Chillicothe, Ohio VAMC 
for several days in July 1989 and was diagnosed with an 
adjustment disorder with emotional features.  The veteran 
reported that he had been depressed off and on since service 
and that he had a history of drinking heavily.

In June 1989 the veteran was informed that he was eligible to 
receive Social Security Administration (SSA) disability 
benefits, effective October 1987.  The January 1989 SSA 
disability determination records revealed a primary diagnosis 
of anxiety related disorders.  The Board has also reviewed 
numerous statements from the appellants family members and 
friends which, in essence, described the veteran as an easy-
going young man before service.  They reported that the 
veteran described experiences in service when his life was 
threatened by his shipmates, and they described him after 
service as an aggressive, distrustful man with no friends who 
has lost jobs due to discipline problems.

In January 1993 the veteran underwent a VA mental disorders 
examination and was diagnosed with chronic anxiety disorder 
and dysthymic disorder.  A March 1993 VA mental disorders 
examination diagnosed major depression and generalized 
anxiety disorder and rule out PTSD.  In April 1993 the full 
record was reviewed by a physician and another report was 
prepared.  The veteran was diagnosed with PTSD and depression 
with generalized anxiety disorder.  The physician stated, 
In my judgment, although [the veteran] did not actually 
participate in combat he was nevertheless not only in combat 
waters with anticipation of danger but also under severe 
psychological warfare for a prolonged period of time where 
his life and physical integrity were threatened, and 
therefore his illness is compatible with a diagnosis of PTSD 
acquired while in the service.

During an April 1995 VA PTSD examination, the veteran denied 
any combat related injury but reported that he remembered 
when he was concerned that bombs on the ship would explode 
because of the way they were being handled by other Navy 
personnel.  The examiner found that the veteran fulfilled the 
criteria for a PTSD diagnosis due to nightmares about these 
events, recurrent and intrusive distressing recollections 
about these events, avoidance of thoughts and feelings 
associated with these events, marked diminished interest in 
significant activities, a sense of foreshortened future, 
chronic insomnia, and anger outbursts.  However, the 
diagnosis was generalized anxiety disorder, rule out PTSD, 
and psychological testing was recommended.

In June 1995 the veteran underwent a special psychological 
evaluation.  He took a variety of psychological tests, was 
interviewed, and the psychologist reviewed the claims folder.  
The psychological test results were reported as being 
consistent with scores of veterans who had been diagnosed 
with PTSD.

In July 1995 the veteran underwent another PTSD examination.  
The examiner diagnosed generalized anxiety and a dysthymic 
disorder.  The examiner found that the veteran did not meet 
the full criteria for PTSD, and he recommended psychological 
evaluation and correlation with the veterans outpatient 
psychiatrist.  The July 1995 examiner prepared another 
opinion in September 1995 after he had reviewed the claims 
folder and the psychological test results.  The examiner 
noted that the veteran had reported during the July 1995 
examination that he was being treated as an outpatient for 
PTSD by VA in Youngstown, Ohio.  Based on the veterans 
reported outpatient PTSD treatment and the psychological test 
results, the examiner believed that the veterans diagnosis 
should include PTSD or should include rule out PTSD.  He 
noted that the veteran did not demonstrate all the criteria 
necessary for a PTSD diagnosis at the time of the July 1995 
examination, but he attributed this to the fact that the 
veterans symptoms must have been in remission as a result of 
his claimed outpatient treatment.  The examiner recommended 
seeking an opinion from the veterans treating psychiatrist 
or having the veteran examined by a PTSD expert if further 
questions regarding the diagnosis remained.

VA treatment records from the Youngstown, Ohio, VA Outpatient 
Clinic (OPC), a division of the Cleveland VAMC, dated from 
September 1993 to June 1995 were thereafter associated with 
the claims file.  Contrary to the veterans representations 
to the VA examiner in July 1995, these records did not show 
treatment for PTSD.  As noted above, he had been evaluated 
for PTSD at the Cleveland VAMC in February 1989, and it had 
been determined that the veteran did not have PTSD.  The 1993 
to 1995 records from Ohio showed diagnoses of depression, 
rule out PTSD, depression in remission, and most recently in 
1994 and 1995, generalized anxiety disorder.

In February 1997 the veteran underwent his most recent VA 
examination.  The claims folder was available to the examiner 
and it was clearly reviewed by the examiner as the examiner 
noted items in the file by exact date.  The veteran was 
taking Trazodone.  The veteran reported intermittent crying 
and anger.  He also reported insomnia, although he also told 
the examiner that he slept 10 to 12 hours a night sometimes.  
He reported that at some times he had a high energy level 
while at other times it was very low.  He reported difficulty 
concentrating in church, although he could not explain why.  
He reported occasional thoughts of Vietnam not brought on by 
any particular environment.  He denied avoidant behavior 
other than stating that he did not like to watch movies about 
combat in Vietnam.  He reported that he found crowds 
difficult, but he denied having any problem going into shops 
or places to eat.  He stated that the reason he did not like 
crowds was because he did not like waiting in line.

The veteran reported that at times he felt very energetic and 
talkative, and he stated that he stayed up all night at those 
times because he did not feel a need to sleep.  Objective 
findings included the observation that the veteran was 
appropriately dressed and was well-groomed.  His mood was 
covertly hostile, and his affect was expressive.  He did not 
display sadness, tearing, anger or irritability, and there 
was no significant change in affect at all as he described 
his experiences off the coast of Vietnam.  In fact, the 
examiner noted that the veteran became more expressive and 
dramatic as he narrated these.  He was at times quite 
circumstantial, and his thought processes were 
overelaborated.  There was no evidence of overt psychotic 
thinking in his thought processes, and he denied symptoms of 
paranoid ideation and homicidal and suicidal thoughts.  There 
was no evidence of gross cognitive deficit, and he was 
oriented on all spheres.

The examiner noted the veterans belief that he had PTSD as a 
result of his experiences in service; however, he stated that 
the veteran was very vague as to specific stressors.  The 
examiner noted the veterans history of numerous VA 
examinations and the fact that many of these examinations did 
not find evidence of PTSD symptoms.  The veteran reported 
involvement with groups of Vietnam combat veterans and the 
examiner thought it likely that he has learned a lot about 
post traumatic stress disorder as a consequence of those 
experiences.  The veteran noted the veterans problematic job 
history, evidenced by his having over 100 different jobs, but 
the examiner attributed the veterans employment difficulties 
to his personality disorder and an underlying bipolar 
disorder and has nothing at [sic] to do with post traumatic 
stress.

The examiner concluded that he could find no objective 
evidence at all that the veteran had PTSD.  He also 
indicated that the July 1995 psychological test results, 
which concluded that the results were consistent with a 
diagnosis of PTSD, were suspect because the psychologist 
noted an S-scale deviation of 79 supported a PTSD diagnosis.  
The 1997 VA examiner attributed that score to evidence of 
malingering and made the psychological test results 
somewhat suspicious.  The examiner stated that he was 
not aware of any evidence in the literature that would 
indicate that an S-scale of this proportion is supportive of 
a diagnosis of PTSD.

The examiner stated that the veteran had provided a history 
consistent with bipolar disorder.  The examiner noted that 
the veteran appeared to be quite comfortable with his 
current Trazodone prescription.  Thus, the Axis I diagnosis 
was bipolar II disorder under treatment and in partial 
remission.  The Axis II diagnosis was personality disorder 
with borderline antisocial features.  The Global Assessment 
of Functioning (GAF) score was 58 with moderate difficulty 
in social and occupational functioning and based on his 
bipolar illness which is not felt to be related to his 
military service.  The examiner added that [t]he veteran 
is probably even more severely disabled by virtue of his 
underlying personality disorder.

Finally, the Board has reviewed VA treatment records from the 
Sacramento, California, VAMC from September 1996 to June 
1998.  These treatment records show diagnoses of bipolar 
disorder and major depressive disorder, but not PTSD.

PTSD

Based on the facts of this case, the Board finds that the 
appellant satisfied his initial burden of submitting a well-
grounded PTSD claim because he has submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

38 C.F.R. § 3.304(f) (1998).

The Board finds that the veteran is not shown to have 
"engaged in combat with the enemy".  A review of the 
veterans statements indicated that he has repeatedly denied 
engaging in combat with the enemy.  For example, in a 
December 1986 VA psychological consultation, the veteran 
denied being involved in direct combat, and in a June 1990 
written statement, the veteran denied ever firing a weapon at 
the enemy, denied ever killing the enemy, denied seeing 
anyone killed, and denied participating in firefights or 
seeing body bags.  Service department evidence does not show 
that the veteran engaged in combat, and the veteran was not 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation.  The command history for the U.S.S. 
Mount Katmai does not reveal any engagement in combat with 
the enemy.  Thus, he is not shown to have "engaged in combat 
with the enemy", based on the existing record.

Where VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressors.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony as to the occurrence of the claimed stressor.  
Moreau v. Brown, 9 Vet.App. 389, 395 (1996); Doran v. Brown, 
6 Vet. App. 283 (1994).  This evidence need not be found 
only in service records.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veterans lay testimony reveals several alleged 
stressors.  In a June 1990 written statement the veteran 
reported near collisions with other ships, fires aboard ship, 
and loss of power to the ship during a typhoon as times when 
he feared for his life.  Several events involved situations 
when other sailors were operating wenches and moving bombs 
and either intentionally struck the bombs against the side of 
the ship or drove a forklift so the veteran was wedged 
against the side of the ship or moved the forklift so the 
veterans fingers were scraped.  During his March 1993 VA 
mental disorders examination, the veteran stated that he was 
not in active combat but his ship had a couple of yellow 
alerts which meant the Chinese were nearby.  The veteran also 
reported as a stressor seeing U.S. Navy planes flying low 
overhead and thinking at first that they were enemy planes 
and that his ship was going to be shot out of the water.

As the Board has determined that the veteran did not engage 
in combat with the enemy, credible supporting evidence is 
required to establish the occurrence of the alleged 
stressors.  There is no such credible supporting evidence of 
record which corroborates any of the veterans claimed 
stressors.  While April and September 1995 VA physicians 
reports found the veterans reported fears that the bombs on 
board ship would explode adequate to satisfy the stressor 
requirement, a medical opinion based on postservice 
examination of veteran cannot help establish "actual" 
occurrence of in-service stressor.  Moreau v. Brown, 9 
Vet.App. 389, 395-96 (1996).

VA has made several unsuccessful attempts to develop credible 
supporting evidence to establish the occurrence of the 
alleged stressors.  Letters provided by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR, 
formerly the Army and Joint Services Environmental Support 
Group (ESG)) did not corroborate or reveal any specific 
stressors.  A May 1995 response from the USASCRUR provided 
the command histories of the U.S.S. Mount Katmai but noted 
that [s]tressors such as the ship being under yellow 
alerts and incidents of low flying U.S. Navy aircraft . . . 
are seldom found in the combat records.

Absent credible supporting evidence that the claimed 
inservice stressors actually occurred, the evidence does not 
support a grant of the claim for service connection for PTSD.  
The Board is not required to accept the appellant's 
uncorroborated account of his military experiences as a basis 
for substantiating a claim, notwithstanding health 
professionals who accept as truthful the appellant's reported 
service medical history for purposes of treatment and 
diagnosis.  See Wood v. Derwinski, 1 Vet.App. 406 (1991).

Further, the Board finds that the evidence of record fails to 
show a clear diagnosis of PTSD.  The Board notes that the 
most recent and most thorough VA examination in 1997 clearly 
rejected a diagnosis of PTSD.  The 1997 examiner found 1995 
psychological testing, which had been relied on in a 
September 1995 report which diagnosed PTSD or rule out PTSD, 
to be of questionable reliability based on a score which 
indicated that the veteran was malingering.

The earlier VA examination reports are less probative because 
the 1997 VA examiner had the benefit of reviewing all the 
evidence of record.  While a few earlier VA examinations did 
diagnose PTSD, the Board does not find those reports as 
probative as the 1997 report.  One of these reports, dated in 
September 1995, relied on the 1995 psychological testing in 
addition to the veterans erroneous statements that he was 
receiving outpatient treatment for PTSD at a VA facility.  
Development of these VA treatment records show that the 
veteran had never been accepted into a VA PTSD treatment 
program and that his diagnoses in these records generally do 
not include PTSD.  Where an examiner relies heavily on the 
appellant's recitation of his own medical history, the 
examiners suggestion of a link between a current psychiatric 
disorder and service is made less persuasive.  See Cahall v. 
Brown, 7 Vet. App. 232 (1994); Reonal v. Brown, 5 Vet. App. 
458, 460 (1993).  

Many of the VA examiners, including the author of the 
September 1995 opinion, did not find that the veteran 
satisfied the criteria for PTSD when he was examined.  Absent 
a clear diagnosis of PTSD, a grant of service connection for 
PTSD is not possible.

Accordingly, in view of the above, entitlement to service 
connection for PTSD is not warranted.  In reaching this 
conclusion, the undersigned has placed particular emphasis 
upon the lack of evidence to establish that the appellant 
engaged in combat with the enemy and the lack of objective 
corroboration of the appellant's reported stressor events in 
addition to the lack of a clear diagnosis of PTSD.

Acquired psychiatric disorder other than PTSD

After a careful review of all of the evidence of record, the 
undersigned finds that service connection for an acquired 
psychiatric disorder other than PTSD is not well-grounded.  
While the service medical records reveal one diagnosis of an 
anxiety reaction and indicate that the veteran was tense, 
there is no evidence that the veteran had a chronic 
psychiatric disorder in service.  The separation examination 
was silent as to psychiatric problems, and clinical 
evaluation at that time was normal.  Furthermore, the record 
does not reveal any evidence that the veteran developed a 
psychosis which was disabling to a compensable degree within 
the presumptive period.  There is no evidence of record that 
a psychosis was manifest to a compensable degree within one 
year of the veterans separation from service.

In addition, there is no medical evidence which supports the 
veterans contention that there is a link between service and 
any current acquired psychiatric disorder other than PTSD.  
The most recent VA examination report clearly concluded the 
contrary when the examiner stated that the veterans 
bipolar illness . . . is not felt to be related to his 
military service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding any medical causation of his claimed 
psychiatric disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

It is not doubted that the veteran has had feelings of 
anxiousness or hostility.  However, the medical evidence does 
not demonstrate that an acquired psychiatric disorder other 
than PTSD was incurred in or aggravated by service, or that a 
psychosis was demonstrated to a compensable degree within one 
year after separation, or that he has a current acquired 
psychiatric disorder other than PTSD which is related to 
service.  For these reasons, his claim must be deemed not 
well grounded and therefore denied.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for an acquired 
psychiatric disorder other than PTSD.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Whereas the Board has determined that 
the appellants claim for service connection is not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of this claim.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1996).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).

Residuals of a head injury

The appellant asserts that service connection is warranted 
for residuals of a head injury because while he was in 
service he struck his head on some of the ammunition on board 
ship.  He asserts that he lost consciousness and stitches 
were administered.  He reports that he remained in sick bay 
for 24 hours, and his stitches were removed in a week.  
However, the Board finds that the requirement of a well-
grounded claim has not been satisfied for the appellant's 
claim for service connection for residuals of a head injury.

The appellants service medical records do not show any 
treatment for a head injury; however, the Deck Log Book of 
the U.S.S. Mount Katmai noted on March 24, 1971, that the 
veteran had sustained a ¾ inch laceration of the left ear 
lobe and trauma to the left mastoid area while on duty 
working on a hatch.  It was further noted that the laceration 
was cleansed and closed with a suture and that the veteran 
was taken to sick bay for observation.  There is no 
subsequent record referable to this incident in the Deck Log 
Book.  Significantly, the veterans May 1971 separation 
examination does not note any residuals from this incident.  
While the separation examination noted several scars or birth 
marks, no reference was made to any scars or body marks on 
the head, face, or ears.

Pursuant to the Boards July 1992 remand, the appellant 
underwent a VA examination to determine whether he had any 
residuals of a head injury.  A January 1993 VA examination 
found that the head and neck were essentially normal.  The 
report noted the veterans report of a head injury in 
service, but also noted that [t]he patient does not 
complain of residuals.  Examination revealed no motor or 
sensory deficit, and the diagnosis was a [h]istory of head 
injury, with no complaint of residuals.

The veteran underwent another VA scars examination in March 
1997.  The examiner noted that the claims folder had been 
reviewed prior to the examination.  The examiner noted the 
history of left ear lobe laceration and trauma to the left 
mastoid area; however, the veteran reported that he could not 
recall on which side of the head he was injured.  It was 
noted that the veteran had no symptoms referable to either 
the right or left mastoid or ear area, and the veteran stated 
that he had no discernable scars.  Careful physical 
examination bilaterally of the scalp around the mastoid area 
and the ears revealed no detectable scars.  There was also no 
tenderness in the area.  Color photographs were taken which 
did not show any detectable scars of the head or ears of any 
significant markings in the mastoid area.  The diagnosis was 
[s]tatus post left-sided head injury without residual.

The Board has also reviewed VA and private medical records 
from 1986 to 1998 which do not show any significant 
complaints, treatment, or diagnosis referable to residuals of 
a head injury.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible he has current residuals of a 
head injury which are related to service or an incident in 
service, this claim must be deemed not well grounded and 
therefore denied.  Two recent VA examinations reveal that the 
veteran does not complain of any residuals of a head injury.  
Also, after physical examination, these examination reports 
conclude that there are no discernable residuals of a head 
injury.  The Board is cognizant of the veterans contentions 
that service-connection is warranted; however, as the 
appellant is not a medical expert, he is not competent to 
express an authoritative opinion regarding any medical 
causation of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Absent evidence establishing that the appellant's has a 
current disability related to the March 1971 incident in 
service, the Board is unable to identify a basis to grant 
service connection for the claimed disorder.  As the 
appellant has not submitted the necessary medical opinion or 
other evidence in support of this claim, it must be 
considered not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  Since this claim is not well grounded, it must, 
accordingly, be denied.  Grottveit v. Brown, 5 Vet.App. 91 
(1993); Boeck v. Brown, 6 Vet.App. 14 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for residuals of a head 
injury.  Robinette v. Brown, 8 Vet.App. 69 (1995).  Whereas 
the Board has determined that the appellants claim for 
service connection is not well grounded, VA has no further 
duty to assist the appellant in developing facts in support 
of this claim.  Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992).

Where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nonetheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Here, the RO 
fulfilled its obligation under section 5103(a) in a February 
1998 statement of the case which informed the appellant that 
the reason his claim for residuals of a head injury had been 
denied was that a recent VA examination were negative for any 
such residuals.


ORDER

Claims for entitlement to service connection for an acquired 
psychiatric disorder, including PTSD, and residuals of a head 
injury are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
